Citation Nr: 1550020	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to May 2, 2011, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for a back disorder, to include radiating pain to the hips and thighs.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the October 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record.

By way of procedural background, the Veteran was initially granted service connection in a July 2008 rating decision.  The RO assigned a noncompensable evaluation for bilateral hearing loss effective September 15, 2000.  Thereafter, the Veteran submitted a statement in June 2010 where he indicated that he had experienced earaches.  The RO considered the Veteran's statement as an increased rating claim for the service-connected hearing loss disability.  In an October 2010 rating decision, the RO continued the noncompensable rating for hearing loss.  In May 2011, the Veteran submitted a statement requesting a higher rating for hearing loss.  In June 2011, and within one year of the October 2010 rating decision, the Veteran was afforded a VA audiological examination.  As such, new and material evidence was submitted within one year of the issuance of the October 2010 rating decision.  Therefore, the decision did not become final.  Subsequently, in an April 2012 rating decision, the RO increased the Veteran's bilateral hearing loss rating to 10 percent, effective May 2, 2011.  As such, the Board will consider whether a compensable rating for bilateral hearing loss prior to May 2, 2011, and in excess of 10 percent thereafter is warranted.

The issues on appeal were previously remanded by the Board in July 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in an August 2015 supplemental statement of the case (SSOC).  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence of record reveals that the Veteran may be unable to obtain or sustain substantially gainful employment as a result of symptoms associated with his back disorder, including pain.  See August 2015 VA examination report (noting that the Veteran's spine disorder impacts his ability to work).  See also the June 2010 VA audiological examination (Veteran reported difficulty localizing sounds and understanding conversational speech in situations with background noise or when he cannot visualize the speaker's face).  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending claims on appeal and has accordingly listed the TDIU claim as an issue.

At the hearing in May 2015, the Veteran's attorney raised the issue of entitlement to service connection for ear infections, to include as secondary to the service-connected bilateral hearing loss.  This issue was referred by the Board to the Agency of Original Jurisdiction (AOJ) in the July 2015 remand.  
A review of the evidence of record reveals that the Veteran was afforded a VA ear examination in September 2015.  The AOJ noted that a SSOC was not required as the September 2015 contained a negative nexus opinion regarding the etiology of the Veteran's earaches.  See note in VBMS dated 9/14/2015.  However, as this is a new issue for service connection, the AOJ is required to send notice to the Veteran and to adjudicate the claim in a rating decision, not a SSOC.  As such, the issue of service connection for ear infections, to include as secondary to the service-connected bilateral hearing loss is referred to the AOJ for appropriate action, to include adjudication of the claim in an appropriate rating decision.  38 C.F.R. § 19.9(b) (2015).

The issues of (1) service connection for a back disorder, to include radiating pain to the hips and thighs; and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the increased rating period prior to June 7, 2011, audiometric testing has revealed, at worst, an average puretone threshold of 75 decibels and 84 percent speech recognition in the right ear, and an average puretone threshold of 56 decibels and 94 percent speech recognition in the left ear.

2.  For the increased rating period beginning June 7, 2011, audiometric testing has revealed, at worst, an average puretone threshold of 65 decibels and 84 percent speech recognition in the right ear, and an average puretone threshold of 56 decibels and 84 percent speech recognition in the left ear.

3.  For the increased rating period beginning August 9, 2014, audiometric testing has revealed, at worst, an average puretone threshold of 81 decibels and 44 percent speech recognition in the right ear, and an average puretone threshold of 60 decibels and 72 percent speech recognition in the left ear.




CONCLUSIONS OF LAW

1.  For the increased rating period prior to May 2, 2011, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2015).

2.  For the increased rating period from May 2, 2011 to August 8, 2014, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2015).

3.  For the increased rating period beginning August 9, 2014, the criteria for a 40 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board concludes that the notice requirements of VCAA have been satisfied with respect to the claim for an increased rating decided herein.  The RO sent the Veteran a letter in May 2010.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue of increased ratings for the service-connected hearing loss disability.  VA provided the Veteran with examinations in June 2010, June 2011, August 2014, and August 2015.  The Veteran's history was taken and a complete examination was conducted that included specific audiometric findings.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased rating for service-connected hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2015).  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, and upon review of all the evidence of record, the Board finds that staged ratings are warranted.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss.

The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e). 

The provisions of 38 C.F.R. § 4.86(a) provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Rating for Bilateral Hearing Loss

The Veteran maintains that his hearing loss disability is more severe than what is contemplated by the currently assigned disability ratings.  For the reasons discussed in detail above, the Board will consider whether a compensable rating for bilateral hearing loss prior to May 2, 2011, and in excess of 10 percent thereafter is warranted.

Upon review of all the evidence of record, lay and medical, the Board finds that, for the increased rating period prior to May 2, 2011, a compensable disability rating for bilateral hearing is not warranted.  Further, for the increased rating period from May 2, 2011 to August 8, 2014, a rating in excess of 10 percent for bilateral hearing is not warranted.  The Board also finds that for the increased rating period beginning August 9, 2014, a 40 percent rating, but no higher, for bilateral hearing loss is warranted.  

The evidence of record includes several audiological examinations.  A June 2010 VA examination report revealed relevant pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
75
65
80
LEFT
50
55
50
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 94 in the left ear.

Applying 38 C.F.R. § 4.85, Table VI to the June 2010 audiometric examination findings, the Veteran's right ear hearing loss is a Level III impairment based on a pure tone threshold average of 75 decibels and an 84 percent speech recognition score.  The Veteran's left ear hearing loss is a Level I impairment based on a pure tone threshold average of 56 decibels and a 94 percent speech recognition score.  As such, applying the criteria from Table VI to Table VII, a 0 percent rating is derived.

As described above, the rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The June 2010 test results demonstrate a pure tone threshold of 55 decibels or more in all four frequencies in the right ear only; as such, evaluation under 38 C.F.R. § 4.86(a) is warranted.  Applying these findings to 38 C.F.R. § 4.85, Table VIA of the Rating Schedule reveals numeric designations of Level VI for the Veteran's right ear and Level I for the Veteran's left ear.  Per 38 C.F.R. § 4.86(a), the Board will apply the Roman numeral designation for hearing impairment that results in the higher numeral for each ear separately.  When comparing these results under both Table VI and Table VIA, at worse, the Veteran's right and left ears are considered 0 percent disabling.

The Veteran was afforded a second VA audiological examination in June 2011, which revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
70
60
65
LEFT
50
55
55
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.

On the basis of the numbers shown above, the pure tone threshold average for the right ear was recorded as 65 decibels.  Pure tone threshold average for the left ear was recorded as 56 decibels.  

Applying 38 C.F.R. § 4.85, Table VI to the June 2011 audiometric examination findings, the Veteran's right ear hearing loss is a Level III impairment based on a pure tone threshold average of 65 decibels and a 84 percent speech recognition score.  The Veteran's left ear hearing loss is a Level II impairment based on a pure tone threshold average of 56 decibels and a 84 percent speech recognition score.  Applying the criteria from Table VI to Table VII, a 0 percent disability rating is derived.

As the June 2011 test results demonstrate a pure tone threshold of 55 decibels or more in all four frequencies in the right ear, evaluation under 38 C.F.R. 
§ 4.86 is warranted.  Applying these findings to 38 C.F.R. § 4.85, Table VIA of the Rating Schedule reveals numeric designations of Level V in the right ear.  Per 
38 C.F.R. § 4.86(a), the Board will apply the Roman numeral designation for hearing impairment that results in the higher numeral for each ear separately.  When comparing the results under both Table VI and Table VIA, at worse, the Veteran's right ear is a Level V impairment and his left ear is a Level II impairment, which results in a 10 percent rating for bilateral hearing loss.  

The Veteran was afforded a third VA audiological examination in August 2014, which revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
70
75
105
LEFT
50
60
55
75

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and of 72 percent in the left ear.

On the basis of the numbers shown above, the pure tone threshold average for the right ear was recorded as 81 decibels.  Pure tone threshold average for the left ear was recorded as 60 decibels.  

Applying 38 C.F.R. § 4.85, Table VI to the August 2014 audiometric examination findings, the Veteran's right ear hearing loss is a Level IX impairment based on a pure tone threshold average of 81 decibels and a 44 percent speech recognition score.  The Veteran's left ear hearing loss is a Level V impairment based on a pure tone threshold average of 60 decibels and a 72 percent speech recognition score.  Applying the criteria from Table VI to Table VII, a 40 percent disability rating is derived.

As the August 2014 test results demonstrate a pure tone threshold of 55 decibels or more in all four frequencies in the right ear, evaluation under 38 C.F.R. 
§ 4.86 is warranted.  Applying these findings to 38 C.F.R. § 4.85, Table VIA of the Rating Schedule reveals numeric designations of Level VII in the right ear.  Per 
38 C.F.R. § 4.86(a), the Board will apply the Roman numeral designation for hearing impairment that results in the higher numeral for each ear separately.  When comparing the results under both Table VI and Table VIA, at worse the Veteran's right ear is a Level VII impairment and his left ear is a Level V impairment, which results in a 30 percent rating for bilateral hearing loss.  

The Veteran was afforded a fourth VA audiological examination in August 2015, which revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
70
70
95
LEFT
55
55
60
75

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 96 percent in the left ear.

On the basis of the numbers shown above, the pure tone threshold average for the right ear was recorded as 78 decibels.  Pure tone threshold average for the left ear was recorded as 61 decibels.  

Applying 38 C.F.R. § 4.85, Table VI to the August 2015 audiometric examination findings, the Veteran's right ear hearing loss is a Level VII impairment based on a pure tone threshold average of 78 decibels and a 60 percent speech recognition score.  The Veteran's left ear hearing loss is a Level II impairment based on a pure tone threshold average of 61 decibels and a 96 percent speech recognition score.  Applying the criteria from Table VI to Table VII, a 10 percent disability rating is derived.

As the August 2015 test results demonstrate a pure tone threshold of 55 decibels or more in all four frequencies in both ears, evaluation under 38 C.F.R. 
§ 4.86 is warranted.  Applying these findings to 38 C.F.R. § 4.85, Table VIA of the Rating Schedule reveals numeric designations of Level VII in the right ear and Level IV in the left ear.  Per 38 C.F.R. § 4.86(a), the Board will apply the Roman numeral designation for hearing impairment that results in the higher numeral for each ear separately.  When comparing the results under both Table VI and Table VIA, at worse the Veteran's hearing impairment results in a 20 percent rating for bilateral hearing loss.  

The Board has considered and weighed the lay statements submitted by the Veteran and is aware of the complaints about the Veteran's claimed inability to hear well.  Specifically, the Veteran has reported difficulty localizing sounds and understanding conversational speech in situations with background noise or when he cannot visualize the speaker's face.  See June 2010 VA examination report.  The Veteran has also recently stated that his hearing loss is more severe despite the use of hearing aids.  See August 2014 VA examination report. 

The Board finds that the Veteran is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.    

Upon review of all the evidence of record, the Board finds that the Veteran's bilateral hearing has not been shown to warrant a compensable rating prior to May 2, 2011.  See June 2010 VA examination report.  Further, the Board finds that for the rating period from May 2, 2011 to August 8, 2014, a rating in excess of 10 percent is not more nearly approximated.  See June 2011 VA examination report.  

However, beginning August 9, 2014, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss disability more nearly approximates a 40 percent evaluation.  See August 2014 and August 2015 VA examination reports.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the increased rating period beginning August 9, 2014, a 40 percent rating, but no higher, for bilateral hearing loss is warranted.  

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

As noted above, the Veteran has reported difficulty localizing sounds and understanding conversational speech in situations with background noise or when he cannot visualize the speaker's face.  See June 2010 VA examination report.  The Veteran has also recently stated that his hearing loss is more severe despite the use of hearing aids.  See August 2014 VA examination report. 

The Board notes that the Court's rationale in Martinak requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2015) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak at 455. 
The Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed by the VA examinations discussed above and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this Veteran's case, he Board has considered the Veteran's difficulty in understanding people when they speak and while background noise is present.  The schedular rating criteria provide for ratings based on varying levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. 

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, 
that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty understanding speech or other sounds is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule; therefore, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

For the increased rating period prior to May 2, 2011, a compensable disability rating for bilateral hearing is denied.
  
For the increased rating period from May 2, 2011 to August 8, 2014, a rating in excess of 10 percent for bilateral hearing is denied.  

For the increased rating period beginning August 9, 2014, a 40 percent rating, but no higher, for bilateral hearing loss is granted.  


REMAND

The Veteran had initially filed claims for service connection for a back disorder and service connection for a right hip disorder; however, during the May 2015 Board hearing, the Veteran's representative stated that the Veteran's back and hip disorders were one issue.  In other words, the representative noted that the Veteran's hip pain was a complication associated with his lumbar spine disorder.  As such, the Board has recharacterized the issue as listed on the title page.

The Veteran has been diagnosed with lumbar spine degenerative disk disease, spondylosis, and disk bulging.  See March 2005 statement from Dr. R. C. discussing results of a MRI.  

The evidence includes an April 1995 letter from Keches & Mallen, P.C., Attorneys at Law.  This letter was addressed to the Veteran's treating physician, doctor D. P. and noted that they represented the Veteran in a pending Workers' Compensation claim.  It was further noted that D. P. was treating the Veteran for an industrial injury.  Available treatment records from D. P. dated from November 1994 to May 2010 are of record; however, the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination have not been obtained.  As such, a remand is warranted.  38 C.F.R. 
§ 3.159(c)(2).

Moreover, the evidence includes a July 2015 statement from Doctor M. B., one of the Veteran's treating physicians.  In his statement, M.B. noted that the Veteran had been under his care for treatment of "chronic back pain."  M. B. also stated that the Veteran's back pain was "more likely then not is related to the injury he suffered while service in the Armed Forces."  However, M. B. did not provide a rationale for this opinion.  In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; in particular, the private physician needs to provide a diagnosis for the Veteran' back disorder (i.e., back pain alone is not a disability in the absence of an underlying disease or injury) and should provide a rationale as to why the Veteran's back disability is etiologically related to some aspect of the Veteran's service.  On remand, this private physician should be contacted and requested to provide clarification as to these questions.

The evidence of record reveals that the Veteran may be unable to obtain or sustain substantially gainful employment as a result of symptoms associated with his back disorder, including pain.  See August 2015 VA examination report (noting that the Veteran's spine disorder impacts his ability to work).   

The Veteran is not service connected for his back disorder at this time; however, as noted above, the Board is remanding the issue of service connection for a back disorder for additional development.  Accordingly, the claim for a TDIU is inextricably intertwined with the claim for service connection for a back disorder. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Thus, adjudication of the TDIU claim is deferred until adjudication of the back disorder claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the determination associated with the Veteran's Workers' Compensation claim and copies of all medical records underlying that determination.  The Veteran should be asked to submit all necessary release forms.
If no records can be obtained, the RO/AMC should notify the Veteran accordingly.

2.  Contact the Veteran's private treating physician, 
Doctor M.B who wrote the July 2015 opinion of record and ask him to provide the following:

(a)  List all of the Veteran's current diagnoses relating to his spine.  

(b)  For each diagnosis, state whether it is at least as likely as not that the Veteran's back disorder(s) is related to service.  

Doctor M.B. is asked to provide an explanation for any opinion regarding the etiology of the Veteran's back disorder. 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


